 

 

 

 

 

Case 20-33214 Document 60 Filed in TXSB on 02/12/21 Page 1 of 2

Fill in this information to identify your case:
Debter 4 Francois 5. Bellon

Firat Bhat Pdsddias Nee Laat Mace
Debtor 2
(Spouse, ¢ filing) Fins Name Middle Name Last Maca
United States Benkruptey Court for the: Southem District of Texas
Case Figiber 20-33214 Check if this is:
Mi An amended filing

LA supplement showing postpetition chapter 13
income as of the following date:
Official Form 106] See

 

Schedule I: Your Income

12s

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Ea Describe Employment

4. Fill in your employment

 

information. Debtor 7 Debtor 2 or non-filing spouse
if you have more than one job,

attach a separate page with

infarmation about additional Employment status QO Employed L) Employed

employers. al Not employed

Include parttime, Seasonal, or

self-employed work.
° Occupation Entrepreneur

CI) Not employed

 

Occupation may include student
or homemaker, if it applies.

Employer's name

 

Employer's address

 

Number Street

Number Street

 

 

 

City State ZIP Code

How long employed there?

} Part 2: | Give Details About Monthly Income

City State ZIP Code

Estimate monthly income as of the date you file this form. If you have nathing to report for any line, write $0 in the space. Include your non-filing

Spouse unless you are separated,

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

 

For Debtor 7 For Debtor 2 or
nen-filing spouse
2, List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. 5 0.00 5
3, Estimate and list monthly overtime pay. 3, #5 0.00 +s
4, Calculate gross income. Add line 2 + line 3. A. 5 0.00 S

 

 

 

 

 

‘Official Form 1061 Schedule I: Your Income

page 1
Debtor 4 Francois 3. Bellon Case number oy known), 20-33214
Firat Name Middle Mache Large Mac
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy lime & mere. cece eee peceeeeeeeeeeeeeeeceneenneeteetesensenenenseeeneeneee A OB 5
5, List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions fa. § 0.00 $
Sb. Mandatory contributions for retirement plans Sb 866 0.00 5
Sc. Voluntary contributions for retirement plans Sc. 0.00 5
6d. Required repayments of retirement fund loans fd. § 0.00 §
Se. Insurance Se. = § 0.00 .
Sf Domestic support obligations Sf. 3 0.00 5
5g. Union dues Sq. 3 0.00 5
Sh. Other deductions. Specify: sh. +3 0.00 +$
8, Add the payroll deductions, Add lines Sa+Sb+5c+Sd+5e+5f+5g+5h. 6. § 0.00 §
’. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. 5 0.00 5
§, List all other income regularly received:
Sa. Net income from rental property and from operating a business,
profession, or farm
Attach a statement far each property and business shawing gross
receipts, ordinary and necessary business expenses, and ihe total 5 0.00 5
maonihly net income. Ba. ———
8b, Interest and dividends ab. § 0.00 5
éc. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce § 0.00 &
settlement, and property settlement. Bc. oo
8d. Unemployment compensation fd. & 0.00
ée. Social Security fe, § 0.00
&f. Other government assistance that you regularly receive
Include cash assistance and the value (if Known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: ap | & 0.00 #
ag. Pension or retirement income ag. § 0.00 $
8h. Other monthly income. Specify: ah. +4 0.00 +§
a. Add all other income. Add lines 8a + 8b + Se + 8d + Be + Bf +8q + Bh. g. 5 0.00 &
10. Calculate monthly income, Add line 7 + line 9. 00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. io} 4 00 5 =f 0.00
11. State all other regular contributions te the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
De nat include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J
Specify: Expenses paid by brother, Viadimir Bellon, and fiance, Shannon Drake. Approximatelyy,. + = 14,100.00
12, Add the amount in the last column of line 10 to the amount in line 44. The result is the combined monthly income,
White that amount on the Summary of Your 4ssefs and Liabilities and Certain Statistical Information, if it applles 12. 5 0.00
Combined

Official Farm 1061

Case 20-33214 Document 60 Filed in TXSB on 02/12/21 Page 2 of 2

 

 

 

 

 

13,00 you expect an increase or decrease within the year after you file this form?

LY Ne.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

monthly income

 

bd ‘Yes. Explain: |work

 

ea

 

Schedule t: Your Income

G

Francois § Bellon

page 2

 

 

 
